Exhibit 10.26
AMENDMENT TWO TO THE
GENUINE PARTS COMPANY
SUPPLEMENTAL RETIREMENT PLAN
(as Amended and Restated Effective as of January 1, 2009)
     This Amendment to the Genuine Parts Company Supplemental Retirement Plan is
adopted by Genuine Parts Company (the “Company”), effective as of the date set
forth herein.
W I T N E S S E T H:
     WHEREAS, the Company maintains The Genuine Parts Company Supplemental
Retirement Plan (the “Plan”), and such Plan is currently in effect;
     WHEREAS, the Company desires to amend the Plan; and
     WHEREAS, pursuant to Section 10.08 of the Plan, the Company has reserved
the right to amend the Plan through action of the Pension and Benefits
Committee;
     NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:
1. 
     Effective January 1, 2011, Section 1.01 is amended as follows:
     The word “Establishment” is deleted from the heading and replaced with the
word “History.”
     In the first paragraph of Section 1.01:
     The phrase “or the “Company” is added after the words “Genuine Parts” in
the first sentence.
     The words “most recently” are deleted from the third sentence. Also in the
third sentence, the words “was thereafter amended various times” are replaced
with the words “again amended and restated effective as of January 1, 2009 (the
“Plan”)”.
     The fourth sentence which begins “Effective January 1, 2009” is deleted and
replaced with the following: “Effective January 1, 2011, the Plan is amended to
allow new participants (known as Key Participants) to commence participation in
the Plan under a new benefit formula (known as the Part B Formula as described
in Article 7 and Article 8).”
     In the second paragraph of Section 1.01:

 



--------------------------------------------------------------------------------



 



     The word “Solely” in the first sentence is deleted.
     The words “in excess of” are deleted and a period is added after the word
“employees”. A new sentence is begun, reading “Benefits in this Plan are not
subject to” before the words “the limitations on benefits imposed”.
     The word “and” is deleted after the phrase (“the Code”), and a period is
added. A new sentence is then begun, beginning “The Plan”.
In the fourth paragraph of Section 1.01:
The words “this Plan is” in the first sentence are replaced with “this Plan
was”.
The second sentence is deleted and replaced with the following two sentences:
“Consequently, no additional employees commenced participation in the Plan
between January 1, 2009 and December 31, 2010. Effective January 1, 2011, the
Plan is amended to allow additional employees to become eligible to participate
in the Plan and to establish a new benefit formula for employees who commence
participation in the Plan on or after January 1, 2011.
A new paragraph five is added to the Plan as follows:
The benefit formula applicable to employees who commenced participation in the
Plan before January 1, 2009 is known as the Part A Formula (see Articles 5 and
6). The benefit formula applicable to employees who commence participation in
the Plan on or after January 1, 2011 is known as the Part B Formula (see
Articles 7 and 8). Key Employees (as defined in Section 2.01) earn a benefit
under the Part A Formula. Key Participants (as defined in Section 2.02) earn a
benefit under the Part B Formula. Stated another way, a Key Employee is NOT
eligible for benefits under the Part B Formula and a Key Participant is NOT
eligible for benefits under the Part A Formula. Unless specified otherwise, the
terms of the Plan apply to both Key Employees and Key Participants.”
A new paragraph six is added to the Plan as follows:
“For clarity, no employee may commence participation as a Key Employee under the
Part A Formula on or after January 1, 2009. All employees who commence
participation in the Plan on or after January 1, 2011 will participate in this
Plan as Key Participants and will be subject to the Part B Formula. Again, as
noted above, no employee commenced participation in the Plan during 2009 or
2010.”

- 2 -



--------------------------------------------------------------------------------



 



2. 
     Effective January 1, 2011, Section 2.01 is amended as follows:
     The words “for Key Employees (Part A Formula)” are added to the heading
after the word “Eligibility”.
     The first and second paragraphs are deleted in their entirety and replaced
with the following:
“Employees who were approved by the Pension and Benefits Committee of Genuine
Parts Company (the “Committee”) to participate in the Plan and who commenced
participation in the Plan before January 1, 2009 are known as “Key Employees”,
Effective at midnight on December 31, 2008, no new Key Employees may participate
in this Plan. Except as provided in Section 2.03, a Key Employee who commenced
participation in the Plan and who continues thereafter to be designated as a Key
Employee shall continue to participate in this Plan under the Part A Formula.
See the terms of the Plan in effect prior to January 1, 2011 for eligibility
provisions applicable to Key Employees.”
3. 
     Effective January 1, 2011, Article Two is amended as follows:
     In Section 2.02:
     The heading “Additional Rules on Eligibility” is replaced with “Eligibility
for Key Participants (Part B Formula)” and a new paragraph is added immediately
after such heading:
“Except as provided in Section 2.03, any employee of the Employer (i) who does
not participate in the Plan as a Key Employee, (ii) who is employed in an
executive position and (iii) whose annual, regular Earnings are expected to be
equal to or greater than the compensation limits of Code Section 401(a)(17) for
such year ($245,000 in 2010) is eligible to participate in this Plan (“Key
Participant”). Upon becoming eligible to participate, the Key Participant is
required to complete and execute a Joinder Agreement in a form satisfactory to
the Committee. Such Joinder Agreement is required to be completed no later than
January 30 following the calendar year in which the Key Participant first
accrues a benefit under this Plan. If the Key Participant fails to timely
complete the Joinder Agreement, the Key Participant is prohibited from accruing
a benefit under this Plan until the first day of the calendar year after the
completion of the Joinder Agreement.”
     Subsection (a) of Section 2.02 has been deleted in its entirety.

- 3 -



--------------------------------------------------------------------------------



 



     Subsection (b) of former Section 2.02 is renumbered as a new Section 2.03
as follows:
     “2.03. Additional Rules on Eligibility for Key Employees and Key
Participants.”
     The first sentence of the former subsection (b) is deleted and is replaced
by the following sentence. “A Key Employee (prior to January 1, 2009) or Key
Participant (on or after January 1, 2011) shall be notified in writing by the
Committee (or its designee) of his or her initial eligibility to participate in
the Plan no later than January 30 following the calendar year in which the Key
Employee or Key Participant first accrues a benefit under the Plan.”
     The words “or Key Participant” have been added after the words “Key
Employee” in the second, third and fourth sentences of the former subsection
(b).
     Former Section 2.03 has been renumbered and will become new Section 2.04.
     The first instance of the word “Company” in the second sentence has been
replaced with the word “Employer”. The words “or Key Participant” or “Key
Participant’s” (as the context requires) have been added after the words “Key
Employee” or “Key Employee’s” in the second and third sentences. Also, in the
second sentence, the second instance of the word “Company” has been replaced
with the words “Genuine Parts”.
     A new sentence four is added to the end of new Section 2.04 as follows:
“The annual dollar limitation of code Section 401(a)(17) does not apply to
Earnings in this Plan.”
4. 
     Effective January 1, 2011, Section 3.01 is amended as follows:
     The words “for Key Employees” is added after the word “Vesting” in the
heading of Section 3.01(a). The phrase “is both employed by an Employer and who”
is added in the first sentence of Section 3.01(a) after the word “who”, and the
phrase “on or after January 1, 2009” is added after the phrase “participates in
the Plan”. The phrase “under this Plan (as provided in Article Five and
Article Six) on the earliest of the following dates:” has been deleted and
replaced with the phrase “(as provided in Article 5 and Article 6) on the
earliest of the Vesting Dates described in Section 3.01(c) below.”
     A new subsection (b) and (c) have been added prior to former
Section 3.01(a)(1) as follows:

- 4 -



--------------------------------------------------------------------------------



 



  “(b)   Vesting for Key Participants on or after January 1, 2011. A Key
Participant who participates in the Plan shall become 100% vested in his or her
Additional Retirement Income (as provided in Article 7 and Article 8) on the
earliest of the Vesting Dates described in Section 3.01(c) below.     (c)  
Vesting Dates. A Key Employee or a Key Participant described above shall become
100% vested on the earliest of the following Vesting Dates: “

     Paragraphs (1) through (6) of former Section 3.01(a) are moved and now
immediately follow new Section 3.01(c) except as amended below.
     The phrase “or Key Participant” has been added after the words “The Key
Employee” in paragraphs (1),(2),(3), and (4) of Section 3.01(c).
     The phrase “or Key Participant’s” has been added after the words “The Key
Employee’s” in paragraph 3.01(c)(5). The words “(see Article Nine)” have been
deleted and replaced with “and the Key Employee or Key Participant becomes
entitled to a lump sum distribution pursuant to the terms of Article 11”.
     The phrase “or Key Participant’s” has been added after the words “The Key
Employee’s” in paragraph Section 3.01(c)(6) and “10.08” has been replaced with
“12.08”.
     Former Section 3.01(b) is renumbered as Section 3.01(d).
     A new first sentence has been added to Section 3.01(d): “Key Employees who
have a Separation from Service prior to January 1, 2009 shall become vested in
their Supplemental Retirement Income in accordance with the terms of the Plan as
it existed at the time of such Separation from Service”.
     Former Section 3.01(c) is renumbered as Section 3.01(e).
     The phrase “or Key Participant” has been added after the words “The Key
Employee” in two places in the first sentence of Section 3.01(e). The word
“100%” has been added before the word “vested” in the first sentence of
Section 3.01(e). Also in the first sentence of Section 3.01(e), the word “Three”
has been replaced with “3”.
     The word “who” in the second sentence of Section 3.01(e) has been replaced
with the phrase “or Key Participant (or their beneficiaries) if the Key Employee
or Key Participant”. The word “100%” has been added before the word “vested” in
the second sentence of Section 3.01(e).
     A paragraph (f) has been added to Section 3.01:

  “(f)   Normal Retirement Date for Key Participants. For Key Participants
subject to the Part B Formula, a different definition of Normal Retirement

- 5 -



--------------------------------------------------------------------------------



 



      Date is used rather than the definition found in the Pension Plan. See
Section 7.01.“

5. 
     Effective January 1, 2011, Section 4.01 is amended as follows:
     The phrase “(as such terms are defined in the Pension Plan)” is inserted
after the words “Average Earnings and Anticipated Social Security Benefit” in
the fifth sentence of Section 4.01.
     A new paragraph is added at the end of Section 4.01:
“A Key Participant may or may not be a Rule of 70 Employee and may or may not
have Credited Service under the Pension Plan (i.e., some may have been initially
employed after eligibility for participation in the Pension Plan was frozen
effective March 1, 2008).”
6.  
     Effective January 1, 2011, Section 4.02 is amended as follows:
     The phrase “or Key Participant” has been added after the words “Key
Employee” in the first sentence of Section 4.02.
     A new second sentence has been added:
     “In addition, a Key Participant may not have been eligible to participate
in the Pension Plan and may have no Credited Service under the Pension Plan.”
     The phrase “or Key Participant’s” has been added after the words “a Key
Employee’s” in the third sentence of Section 4.02.
     A new fourth sentence has been added to the end of the paragraph:
     “See Section 13.03 for a definition of Credited Service.”

- 6 -



--------------------------------------------------------------------------------



 



7. 
     Effective January 1, 2011, the following is added after Article Four and
immediately prior to Article Five.
“PART A FORMULA
(Article 5 and Article 6)
As noted above, this Plan has two benefit formulas. The benefit described in
Article 5 and Article 6 is referred to as the Part A Formula. The Part A Formula
applies only to Key Employees who began participation in the Plan prior to
January 1, 2009. The Part A Formula does not apply to Key Participants who
commenced participation in this Plan on or after January 1, 2011. As noted in
Section 1.01, no employee commenced participation in the Plan during 2009 or
2010.”
8. 
     Effective January 1, 2011, Section 5.01 is amended as follows:
     The word “Supplement” in the heading of Section 5.01 has been replaced with
“Supplemental Retirement Income”.
     The words “Four” and “Five” in Section 5.01(a) have been replaced with “4”
and “5”, respectively.
     “Section 10.05” in Section 5.01(b) has been replaced with “Section 12.05”.
     The word “etc.” in Section 5.01(b) has been replaced with “Etc.”.
     The phrase “under the Part A Formula” has been added after the words
“monthly supplemental retirement income” in Section 5.01(b).
9. 
     Effective January 1, 2011, the Section 5.02 is amended as follows:
     The word “Supplement” in the heading of Section 5.02 has been replaced with
“Supplemental Retirement Income”.
     The words “Four” and “Five” in Section 5.02(a) have been replaced with “4”
and “5”, respectively.
     “Section 10.05” in paragraph 5.02(b) has been replaced with
“Section 12.05”.

- 7 -



--------------------------------------------------------------------------------



 



     The word “etc.” in Section 5.02(b) has been replaced with “Etc.”.
     The year “2009” has been replaced with the year “2010” in the first
sentence of Section 5.02(b)(3)(A).
     The phrase “(not to exceed 360 days)” has been added after the words
“partial year” in the third sentence of Section 502(b)(3)(B).
10. 
     Effective January 1, 2011, the Section 6.01 is amended as follows:
     “Section 10.05” in paragraph 6.01(b) has been replaced with
“Section 12.05”.
     The word “etc.” in Section 6.01(b) has been replaced with “Etc.”.
     The period has been replaced with a comma after the word “Employer” in
Section 6.01(b)(1).
     The word “e.g.,” has been removed from the last sentence of
Section 6.01(b).
11. 
     Effective January 1, 2011, Section 6.02 is amended as follows:
     The word “following” in the first sentence of Section 6.02(a) has been
replaced with “on account of”.
     The word “,death” in the first sentence of Section 6.02(a) has been
deleted.
     Two new sentences have been inserted immediately after the first sentence
of Section 6.02(a) as follows: “This Section 6.02 does not apply to a Key
Employee who has a Separation from Service due to death. Instead, see
Section 10.01.”
     Section number “9.01” in the fifth sentence of Section 6.02(a) has been
changed to “11.01”.
     The phrase “years of Credited Service” has been added after the word “age”
(a comma after “age” has been inserted and the parentheses have been deleted) in
the last sentence of Section 6.02(a).
     The parenthetical phrase “(including death)” has been deleted from the
first sentence of Section 6.02(b).

- 8 -



--------------------------------------------------------------------------------



 



     “Section 10.05” in paragraph 6.02(b) has been replaced with
“Section 12.05”.
The word “etc.” in Section 6.02(b) has been replaced with “Etc.”.
     The word “payable” has been added after the phrase “whichever is
applicable” in the first sentence of Section 6.02(b).
     A new sentence has been added immediately after the first sentence of
Section 6.02(b): “In other words, if the Key Employee is also a Rule of 70
Employee who elected option one, Section 5.01 applies; otherwise Section 5.02
applies.”
12.
     Effective January 1, 2011, new Articles Seven and Eight have been added, as
follows:
“PART B FORMULA
(Article 7 and Article 8)
As noted above, this Plan has two benefit formulas. The benefit described in
Article 7 and Article 8 is referred to as the Part B formula. The Part B Formula
applies only to Key Participants who began participation in the Plan on or after
January 1, 2011. The Part B Formula does not apply to Key Employees who
commenced participation in this Plan prior to January 1, 2009. As noted in
Section 1.01, no employee commenced participation in the Plan during 2009 or
2010.
ARTICLE SEVEN – ADDITIONAL RETIREMENT INCOME

7.01   Calculation of Additional Retirement Income for a Key Participant who has
a Separation from Service on the Key Participant’s Normal Retirement Date.

  (a)   Key Participant has competed fifteen or more years of Credited Service
prior to the Key Participant’s Separation from Service.

  (1)   This Section 7.01(a) contains the benefit formula for a Key Participant
who has a Separation from Service with the Employer on his or her Normal
Retirement Date (as defined in Section 7.01(c)) and who completed 15 or more
years of Credited Service prior to his or her Separation from Service.     (2)  
Each Key Participant described in Section 7.01(a)(1) who has a Separation from
Service with the Employer by reason of retirement or voluntary or involuntary
termination shall, except as provided in

- 9 -



--------------------------------------------------------------------------------



 



Section 12.05 (Noncompetition, Embezzlement, Etc.) be entitled to a monthly
additional retirement income under the Part B Formula (“Additional Retirement
Income”) equal to (A) minus (B) as provided below.

  (A)   This subparagraph (A) is equal to the Applicable Percentage of the Key
Participant’s Average Earnings as of the Key Participant’s Normal Retirement
Date less 50% of the Key Participant’s monthly Anticipated Social Security
Benefit, measured in the form of a single life annuity payable in monthly
installments for the Key Participant’s life. The terms used in this subparagraph
(A) are defined below.     (B)   This subparagraph (B) is equal to the monthly
Normal Retirement Income which the Key Participant is actually entitled to
receive under the Pension Plan beginning on the Key Participant’s Normal
Retirement Date measured in the form of a single life annuity payable in monthly
installments for the Key Participant’s life.

If the monthly amount in subparagraph (B) exceeds the monthly amount in
subparagraph (A), no Additional Retirement Income shall be paid under this
Part B Formula of the Plan.

  (3)   The term “Applicable Percentage” referred to in paragraph (2)(A) above
is based on the following table and the Key Participant’s Credited Service on
the date of his or her Separation from Service.

                          Key Participant’s           Key Participant’s    
Years of   Applicable   Years of Credited   Applicable Credited Service  
Percentage of   Service at   Percentage of at Separation   Average   Separation
from   Average from Service   Earnings   Service   Earnings
15
    30.0 %     31       38.0 %
16
    30.5 %     32       38.5 %
17
    31.0 %     33       39.0 %
18
    31.5 %     34       39.5 %
19
    32.0 %     35       40.0 %
20
    32.5 %     36       40.5 %
21
    33.0 %     37       41.0 %
22
    33.5 %     38       41.5 %
23
    34.0 %     39       42.0 %

- 10 -



--------------------------------------------------------------------------------



 



                          Key Participant’s           Key Participant’s    
Years of   Applicable   Years of Credited   Applicable Credited Service  
Percentage of   Service at   Percentage of at Separation   Average   Separation
from   Average from Service   Earnings   Service   Earnings
24
    34.5 %     40       42.5 %
25
    35.0 %     41       43.0 %
26
    35.5 %     42       43.5 %
27
    36.0 %     43       44.0 %
28
    36.5 %     44       44.5 %
29
    37.0 %   45 or more     45.0 %
30
    37.5 %                

  (b)   Key Participant has competed less than fifteen years of Credited Service
prior to the Key Participant’s Separation from Service.

  (1)   This Section 7.01(b) contains the benefit formula for a Key Participant
who has a Separation from Service with the Employer on his or her Normal
Retirement Date (as defined in Section 7.01(c)) and who completed less than
15 years of Credited Service prior to his or her Separation from Service.    
(2)   Each Key Participant described in Section 7.01(b)(1) who has a Separation
from Service with the Employer by reason of retirement or voluntary or
involuntary termination shall, except as provided in Section 12.05
(Noncompetition, Embezzlement, Etc.) be entitled to a monthly Additional
Retirement Income equal to (A) minus (B) as provided below.

  (A)   This subparagraph (A) is equal to 30% of the Key Participant’s Average
Earnings multiplied by the fraction described below and reduced by 50% of the
Key Participant’s monthly Anticipated Social Security Benefit. The numerator of
the fraction is the Key Participant’s Credited Service as of the Key
Participant’s Normal Retirement Date (including any partial years of Credited
Service) and the denominator of the fraction is 15. The benefit is measured in
the form of a single life annuity payable in monthly installments for the Key
Participant’s life. The terms used in this subparagraph (A) are defined below.  
  (B)   This subparagraph (B) is equal to the monthly Normal Retirement Income
which the Key Participant is actually entitled to receive under the Pension Plan
beginning on the Key Participant’s Normal Retirement Date measured in the form
of a single life annuity payable in monthly installments for the Key
Participant’s life.

- 11 -



--------------------------------------------------------------------------------



 



If the monthly amount in subparagraph (B) exceeds the monthly amount in
subparagraph (A), no Additional Retirement Income shall be paid under this
Part B Formula of the Plan.

  (c)   Definitions. For purposes of this Article 7, the following definitions
shall apply.

  (1)   Anticipated Social Security Benefit. The term “Anticipated Social
Security Benefit shall have the same meaning as such term is defined in the
Pension Plan.     (2)   Average Earnings. Except as modified in the last
sentence of this Section 7.01(c)(2), the term “Average Earnings” shall have the
definition as set forth in the Pension Plan. In general, Average Earnings is
defined in the Pension Plan as the average of the Participant’s monthly Earnings
for the highest five (5) calendar years of employment out of the last complete
ten (10) calendar years of employment preceding the participant’s termination of
employment. However, for purposes of this Plan, the term Average Earnings shall
be computed using the definition of Earnings as defined in Section 2.04 of this
Plan.     (3)   Credited Service. See Section 13.03.     (4)   Normal Retirement
Date. For Key Participants, the term “Normal Retirement Date” shall mean the
first date of the month coincident with or immediately following the later of
the Key Participant’s 65th birthday or the completion of five years of
participation, counting (but not duplicating) years of participation in the
Pension Plan, if any, and years of participation in this Plan.

7.02   Calculation of Additional Retirement Income for a Key Participant who has
a Separation from Service after the Key Participant’s Normal Retirement Date.

  (a)   This Section 7.02 contains the benefit formula for a Key Participant who
has a Separation from Service with the Employer after his or her Normal
Retirement Date (as defined in Section 7.01(c)).     (b)   Each Key Participant
described in Section 7.02 who has a Separation from Service with the Employer by
reason of retirement or voluntary or involuntary termination shall, except as
provided in Section 12.05 (Noncompetition, Embezzlement, Etc.) be entitled to a
monthly Additional Retirement Income equal to the greater of (1) or (2) below
measured in the form of a single life annuity payable in monthly installments
for the Key Participant’s life and commencing on the first day of the month
following

- 12 -



--------------------------------------------------------------------------------



 



the Key Participant’s Separation from Service (“Deferred Retirement Date”).

  (1)   The Additional Retirement Income computed as of the Participant’s
Deferred Retirement Date.     (2)   The Additional Retirement Income computed as
of the Participant’s Normal Retirement Date but actuarially increased to the
Participant’s Deferred Retirement Date using the actuarial assumptions and
methods that would be applicable for making such determination in the Pension
Plan.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE EIGHT – ADDITIONAL RETIREMENT INCOME; DISTRIBUTION
PRIOR TO NORMAL OR DELAYED RETIREMENT

8.01   Separation from Service on or after the Key Participant’s Early
Retirement Date.

  (a)   This Section 8.01 applies to a Key Participant who has a Separation from
Service on or after the Key Participant’s Early Retirement Date but before the
Key Participant’s Normal Retirement Date (as defined in Section 7.01(c)).    
(b)   Each Key Participant who has a Separation from Service with the Employer
on or after his or her Early Retirement Date by reason of early retirement or
voluntary or involuntary termination shall, except as provided in Section 12.05
(Noncompetition, Embezzlement, Etc.), be entitled to a monthly Additional
Retirement Income in the manner described in Section 7.01(a) assuming(1) the
monthly Additional Retirement Income commenced on the first day of the month
following the Key Participant’s Separation from Service with the Employer,
(2) the pension benefits, if any, were payable under Section 4.02 of the Pension
Plan on the same date and (3) the Key Participant’s benefit in Section 7.01(a)
is reduced by the early retirement reduction factors set forth in the Pension
Plan (see Section 4.02 of the Pension Plan).

8.02   Separation from Service prior to the Key Participant’s Early Retirement
Date.

  (a)   This Section 8.02 applies to a Key Participant who has a Separation from
Service (1) prior to the Key Participant’s Early Retirement Date but (2) on
account of the Key Participant’s Permanent Disability or the termination of the
Plan (i.e., 100% vested). This Section 8.02 does not apply to a Key Participant
who has a Separation from Service due to death. Instead, see Section 10.01. This
Section 8.02 does not apply to a Key Participant who receives a lump sum
distribution on account of a Separation from Service within two years of a
Change in Control. Instead, see Section 11.01. Benefits under this Section 8.02
will commence on the Key Participant’s Normal Retirement Date (as defined in
Section 7.01(c)) regardless of the Key Participant’s age, years of Credited
Service or years of Retirement Eligibility Service.     (b)   Each Key
Participant who has a Separation from Service with the Employer prior to his or
her Early Retirement Date and in the manner described in Section 8.02(a) by
reason of voluntary or involuntary termination shall, except as provided in
Section 12.05 (Noncompetition, Embezzlement, Etc.), be entitled to a monthly
Additional Retirement

- 14 -



--------------------------------------------------------------------------------



 



Income in the manner described in Section 7.01(a) or Section 7.01(b), whichever
is applicable payable on the Key Participant’s Normal Retirement Date. In other
words, if the Key Participant has completed 15 or more years of Credited Service
prior to his or her Separation from Service, Section 7.01(a) applies; otherwise
Section 7.01(b) applies. The Additional Retirement Income shall be computed
assuming (1) the monthly Additional Retirement Income commenced on the Key
Participant’s Normal Retirement Date (as defined in Section 7.01(c)) and (2) the
pension benefits, if any, were payable under Section 4.05 of the Pension Plan at
Normal Retirement Date.”
13.
     Effective January 1, 2011, changes to Article Seven have been amended as
follows:
     “Article Seven” has been changed to “Article Nine”.
     Section 7.01 has been changed to Section 9.01.
     The heading of Section 9.01 has been changed to read “Six Month
Distribution Delay”.
     A new Section 9.01(b) has been added, as follows:

  “(b)   For a Key Participant described in Article 7 (commencement of benefits
upon Normal or Delayed Retirement Date) and a Key Participant described in
Section 8.01 (commencement of benefits upon Early Retirement Date), the Employer
shall delay payment of the Additional Retirement Income until the first day of
the seventh month following the Key Participant’s Separation from Service with
the Employer.”

     Former Section 7.01(b) has been changed to Section 9.01(c) and the
following changes have been made to that subsection:
     “Section 7.01(a)” has been deleted from Section 9.01(c) and replaced with:
“Section 9.01(a) or to a Key Participant described in Section 9.01(b)”.
     The phrase “or Key Participant’s” has been added after the words “Key
Employee’s” in the first sentence of Section 9.01(c).
     The phrase “or the Key Participant” has been added after the words “Key
Employee” in the second sentence of Section 9.01(c).

- 15 -



--------------------------------------------------------------------------------



 



     The phrase “or Key Participant’s” has been added after the words “Key
Employee’s” in the second sentence of Section 9.01(c).
     The phrase “described in Article 5 or Section 6.01” has been deleted from
the third sentence of Section 9.01(c).
     The phrase “or Key Participant” has been added after the words “Key
Employee” in the third sentence of Section 9.01(c).
     Former Section 7.01(c) has been changed to Section 9.01(d) and the
following changes have been made to that subsection:
     The phrase “(commencement of benefits upon Normal Retirement Date),” has
been deleted and replaced with the phrase “or a Key Participant described in
Section 8.02,”
     The phrase “or Additional Retirement Income” has been added after the words
“Supplemental Retirement Income” in the first sentence of Section 9.01(d).
     The phrase “or Key Participant’s” has been added after the words “Key
Employee’s” in Section 9.01(d)(i) and (ii).
     The word “has” in the second sentence of Section 9.01(d) has been replaced
with: “or a Key Participant who has a Separation from Service prior to his or
her Normal Retirement Date does not commence payment until his or her Normal
Retirement Date and has at least”.
     The phrase “or Additional Retirement Income, as the case may be.” has been
added after the words “Supplemental Retirement Income” in the second sentence of
Section 9.01(d).
     The words, “for example,” have been added after the word “Thus,” in the
third sentence of Section 9.01(d). The word “the” before “Key Employee” at the
first part of the third sentence of Section 9.01(d) has been changed to “a”.
     The phrase “or the commencement of the Key Participant’s Additional
Retirement Income” has been added after the words “Key Employee’s Supplemental
Retirement Income” in the fourth sentence of Section 9.01(d).
     “Section 7.01(c)” in the fourth sentence of Section 9.01(d) has been
changed to “Section 9.01(d)”
     The phrase “or Key Participant” has been added after the words “Key
Employee” in the fourth sentence of Section 9.01(d).

- 16 -



--------------------------------------------------------------------------------



 



     “Section 7.01(b)” in the fourth sentence of Section 9.01(d) has been
changed to “Section 9.01(c)”
     “Section 7.01(c)” in the fifth sentence of Section 9.01(d) has been changed
to “Section 9.01(d)”
     The phrase “or Key Participant” has been added after the words “Key
Employee” in the fifth sentence of Section 9.01(d).
     The phrase “or Additional Retirement Income” has been added after the words
“Supplemental Retirement Income” in the fifth sentence of Section 9.01(d).
14.
     Effective January 1, 2011, changes to Section 7.02 have been amended as
follows:
     Section 7.02 has been renumbered to be Section 9.02.
     The phrase “or Key Participant” has been added after the words “Key
Employee” in the first sentence of Section 9.02.
     The phrase “or Key Participant’s” has been added after the words “Key
Employee’s” in Section 9.02(a) (two instances).
     The words “for the Key Employee’s” in the second sentence of
Section 9.02(b) has been replaced with the phrase “or Key Participant for his or
her”.
     The phrase “or Key Participant’s” has been added after the words “Key
Employee’s” in the second sentence of Section 9.02(b).
     The phrase “the Key Employee’s Spouse” at the end of the second sentence of
Section 9.02(b) after has been replaced with “his or her Spouse”.
     The phrase “or Key Participant” has been added after the words “Key
Employee” and the phrase “or Key Participant’s” has been added after the words
“Key Employee’s” in the last sentence Section 9.02(b).
     The phrase “Key Employee during the Key Employee’s lifetime” in the second
sentence of Section 9.02(c) has been replaced with “Key Employee or Key
Participant during his or her lifetime”.
     The phrase “or Key Participant’s” has been added after the words “Key
Employee’s” in the second sentence Section 9.02(c).

- 17 -



--------------------------------------------------------------------------------



 



     The phrase “the Key Employee’s” has been deleted from the last part of the
second sentence of Section 9.02(c) and replaced with the phrase “his or her”.
     The phrase “Key Employee for the Key Employee’s life” in the second
sentence of Section 9.02(d) has been replaced with “Key Employee or Key
Participant for his or her life”.
     The phrase “or Key Participant’s” has been added after the words “upon the
Key Employee’s” in the second sentence Section 9.02(d).
     The phrase “or Key Participant’s” has been added after the words “(100%,
75% or 50%) of the Key Employee’s” in the second sentence of Section 9.02(d).
     The phrase “the Key Employee’s Beneficiary” in the second sentence of
Section 9.02(d) has been replaced with “his or her Beneficiary”.
     The phrase “or Key Participant” has been added after the words “the Key
Employee”, and the phrase “or Key Participant’s” has been added after the words
“the Key Employee’s” in the last sentence of Section 9.02(d).
15.
     Effective January 1, 2011, changes to Section 7.03 have been amended as
follows:
     Section 7.03 has been renumbered as Section 9.03.
     The phrase “or Key Participant” has been added after each instance of the
phrase “the Key Employee” in Section 9.03 (four instances).
     The word “Supplemental” has been deleted from the second and third
sentences of Section 9.03.
     The phrase “Life Annuity described in Article Five or Article Six, as
applicable.” in the last sentence of Section 9.03 is changed to read “Life
Annuity described in Article 5, Article 6, Article 7 or Article 8, as
applicable.”
16.
     Effective January 1, 2011, Section 7.04 has been deleted in its entirety.
17.
     Effective January 1, 2011, Article Eight has been renumbered as
Article Ten.

- 18 -



--------------------------------------------------------------------------------



 



18.
     Effective January 1, 2011, Section 8.01 has been amended as follows:
     Section 8.01 has been renumbered as Section 10.01.
     The heading of Section 10.01 has been changed to read “Death of Key
Employee or Key Participant before Supplemental Retirement Income Payments or
Additional Retirement Income Payments Commence.”
     The following changes are made to Section 10.01(a).
     The phrase “or Key Participant” has been added after the phrase “a Key
Employee” in the first sentence of Section 10.01(a).
     The phrase “or Additional Retirement Income” is added after the phrase
“dies before Supplemental Retirement Income” in the first sentence of
Section 10.01(a).
     The phrase “or Key Participant’s” has been added after the phrase “then the
Key Employee’s” in the first sentence of Section 10.01(a).
     The phrase “or Key Participant’s Additional Retirement Income” has been
added after the phrase “lump sum value of the Key Employee’s Supplemental
Retirement Income” in the first sentence of Section 10.01(a).
     The phrase “accrued to the date of his or her death under Article Five or
Article Six, whichever is applicable,” in the first sentence of Section 10.01(a)
is changed to read “accrued to the date of his or her death under Article 5,
Article 6, Article 7 or Article 8, whichever is applicable.”
     The phrase “or Key Participant’s” has been added after the phrase “the Key
Employee’s” in the last two sentences of Section 10.01(a).
     In the last sentence of Section 10.01(a), “Section 8.03” has been changed
to “Section 10.03”.
     The following changes are made to Section 10.01(b).
     The phrase “or Key Participant’s” has been added after the phrase “the Key
Employee’s” in the first sentence of Section 10.01(b).
     The phrase “Section 7.01” in the second sentence of Section 10.01(b) has
been changed to “Section 9.01 (six month delay in distributions)”.

- 19 -



--------------------------------------------------------------------------------



 



     The phrase “or Key Participant” has been added after the phrase “Key
Employee” in the third sentence of Section 10.01(b) (two instances).
     The phrase “or Additional Retirement Income” has been added after the
phrase “receiving a Supplemental Retirement Income” in the third sentence of
Section 10.01(b).
     The phrase “his death” has been replaced with “his or her death” at the end
of the third sentence of Section 10.01(b).
     The phrase “or Key Participant” has been added after the phrase “Key
Employee” in the fourth sentence of Section 10.01(b) (two instances), and the
phrase “or Key Participant’s” has been added after the phrase “the Key
Employee’s” in the fourth sentence of Section 10.01(b).
19.
     Effective January 1, 2011, Section 8.02 is amended as follows:
     Section 8.02 has been renumbered to be Section 10.02.
     The heading of Section 10.02 has been revised to read, “Death of Key
Employee or Key Participant after Supplemental Retirement Income Payments or
Additional Retirement Income Payments have Commenced.”
     The phrase “or a Key Participant dies after Additional Retirement Income
payments have begun hereunder” is added after the phrase “payments have begun
hereunder” in the first sentence of Section 10.02.
     The phrase “or Key Participant’s” is added after the phrase “then the Key
Employee’s” in the first sentence of Section 10.02.
     The phrase “the time of the Key Employee’s” in the last sentence of
Section 10.02 has been deleted and replaced with the phrase “the time of his or
her”.
     The phrase “or Key Participant” is added after the phrase “Key Employee” at
the end of Section 10.02.
20.
     Effective January 1, 2011, Section 8.03 is amended as follows:
     Section 8.03 has been renumbered as Section 10.03.
     The phrase “or Key Participant’s” is added after the phrase “A Key
Employee’s” in the first sentence of Section 10.03(a).

- 20 -



--------------------------------------------------------------------------------



 



     The phrase “or Key Participant” is added after the phrase “the Key
Employee” in the first sentence of Section 10.03(a).
          The second sentence of Section 10.03(a) is revised to read, “If no
Beneficiary is designated or if the Beneficiary does not survive the Key
Employee or Key Participant, the Key Employee’s or Key Participant’s Beneficiary
shall be deemed to be his or her Spouse, or if no Spouse, the Key Employee’s or
Key Participant’s descendants (per stirpes), or if no descendants, the Key
Employee’s or Key Participant’s estate.”
     The phrase “Key Participant or” is added following the phrase “Key Employee
or” in the third sentence of Section 10.03(a).
     The phrase “or Key Participant” is added following the phrase “Key
Employee” in Section 10.03(b) (two instances).
21.
     Effective January 1, 2011, Article Nine is amended as follows:
     Article Nine has been renumbered as Article Eleven.
     Section 9.01 has been renumbered to be Section 11.01.
     Section 11.01(a) (former Section 9.01(a)) is amended as follows:
     “Section 9.01(d)” in the first sentence of Section 11.01(a) has been
revised to “Section 11.01(d)”.
     The phrase “and a Key Participant described below shall receive an
immediate lump sum payment of the Key Participant’s Additional Retirement Income
in lieu of the Additional Retirement Income otherwise provided under this Plan”
is added to the end of the first paragraph in Section 11.01(a).
     Section 11.01(a)(i) has been renumbered to Section 11.01(a)(1).
     Section 11.01(a)(ii) has been renumbered to Section 11.01(a)(2).
     The phrase “or key Participant” is added after the phrase “Key Employee” in
each instance of Sections 11.01(a)(l) and (2) (5 instances).
     “Section 9.01(b)” in the first sentence of Section 11.01 (a)(1) has been
revised to “Section 11.01(b)”.

- 21 -



--------------------------------------------------------------------------------



 



     “Section 9.01(c)” in the first sentence of Section 11.01(a)(2) has been
revised to “Section 11.01(c)”.
     Section 11.01(b) (former Section 9.01(b)) is amended as follows:
     The phrase “or Key Participant” is added after the phrase “a Key Employee”
in the first sentence of Section 11.01(b).
     The phrase “Section 9.01(a)(i)” in the first sentence of Section 11.01(b)
has been revised to “Section 11.01(a)(1)”.
     The phrase “or the Key Participant’s monthly Additional Retirement Income”
has been added following the phrase “present value of the Key Employee’s monthly
Supplemental Retirement Income” in the first sentence of Section 11.01(b).
     The phrase “Key Employee’s Separation from Service” in the first sentence
of Section 11.01(b) has been revised to read “Key Employee’s or Key
Participant’s Separation from Service”.
     The phrase “(calculated pursuant to the formula set forth in Article Five
or Article Six, as applicable)” in the first sentence of Section 11.01(b) has
been revised to read “(calculated pursuant to the formula set forth in
Article 5, Article 6, Article 7 or Article 8, as applicable)”.
     The phrase “or Key Participant” has been added after the phrase “a Key
Employee” in the third sentence of Section 11.01(b).
     The phrase “or Key Participant’s” has been added after the phrase “the Key
Employee’s” in the third sentence of Section 11.01(b).
     “Section 7.01” in the fourth sentence of Section 11.01(b) has been revised
to “Section 9.01”.
     Section 11.01(c) (former Section 9.01(c)) is amended as follows:
     The phrase “a Key Employee described in Section 9.01(a)(ii)” in the first
sentence of Section 11.01(c) has been revised to “a Key Employee or Key
Participant described in Section 11.01(a)(2)”.
     The phrase “or unpaid Additional Retirement Income payments” has been added
after the phrase “Supplemental Retirement Income payments” in the first sentence
of Section 11.01(c).
     The phrase “Section 7.01” is deleted and replaced with “Section 9.01” in
the last sentence of Section 11.01 (c).

- 22 -



--------------------------------------------------------------------------------



 



     Section 11.01(d) (former Section 9.01(d)) is amended as follows:
     The phrase “(even though the effective date of this restatement is
January 1, 2009)” in Section 11.01(d) has been revised to “(even though the
effective date of the Plan’s restatement is January I, 2009)”.
22.
     Effective January 1, 2011. Article Ten is amended as follows:
     Article Ten has been renumbered as Article Twelve.
     Section 10.01 has been renumbered to be Section 12.01 and amended as
follows:
     The phrase “or Key Participant” has been added after the phrase “a Key
Employee” in the third sentence of Section 12.01 (two instances).
     Section 10.02 has been renumbered to be Section 12.02 and amended as
follows:
     The phrase “or Key Participant” has been added after the phrase “a Key
Employee” in Section 12.02.
     Section 10.03 has been renumbered to be Section 12.03 and amended as
follows:
     The phrase “Key Employee or Beneficiary” in Section 12.03 has been replaced
with the phrase “Key Employee, Key Participant or Beneficiary” (5 instances).
     The phrase “Key Employee’s or Beneficiary’s” in Section 12.03 has been
replaced with the phrase “Key Employee’s, Key Participant’s or Beneficiary’s” (2
instances).
     The phrase “Section 10.03” in the second sentence of Section 12.03 has been
revised to “Section 12.03”.
     The last sentence of Section 12.03 has been revised to read “The Key
Employee’s or Key Participant’s rights pursuant to this Section 12.03 shall
expire at the end of twenty years after the Key Employee’s or Key Participant’s
Separation from Service and shall not be subject to liquidation or exchange for
another benefit.”.
     Section 10.04 has been renumbered to be Section 12.04 and amended as
follows:
     The phrase “or Key Participant” has been added after the phrase “Key
Employee” in Section 12.04 (two instances).
     Section 10.05 has been renumbered to be Section 12.05.

- 23 -



--------------------------------------------------------------------------------



 



     Section 12.05(a) (former Section 10.05(a)) is amended as follows:
     The phrase “or Key Participant” has been added after the first two
instances of the phrase “Key Employee” in Section 12.05(a).
     The phrase “or Additional Retirement Income” has been added after the
phrase “eligible to receive Supplemental Retirement Income” in the first
sentence of Section 12.05(a).
     The phrase “or Additional Retirement Income payments to the Key Participant
(or to any of their Beneficiaries)” has been added following the phrase “make
Supplemental Retirement Income payments to the Key Employee” at the end of
Section 12.05(a).
     The phrase “or Key Participant” has been added after the phrase “determines
that a Key Employee” in the first sentence of Section 12.05(b).
     The phrase “, Key Participant” has been added after the phrase “the Key
Employee” in the first and second sentences of Section 12.05(b).
     Section 10.06 has been renumbered to be Section 12.06.
     Section 10.07 has been renumbered to be Section 12.07.
     Section 10.08 has been renumbered to be Section 12.08 and amended as
follows.
     The phrase “or Key Participant” has been added after each instance of the
phrase “the Key Employee” in the first and second sentences of Section 12.08 (4
instances) and the phrase “or Key Participant’s” has been added after the phrase
“the Key Employee’s” in the first and second sentences of Section 12.08 (2
instances).
     The phrase “without the consent of Key Employees or Beneficiaries” in the
fourth sentence of Section 12.08 has been replaced with the phrase “without the
consent of Key Employees, Key Participants or their Beneficiaries”.
23.
     Effective January 1, 2011, Article Eleven is amended as follows:
     The heading of Article Thirteen (former Article Eleven) has been revised to
read “Definitions and Index”
     Article Eleven has been renumbered to be Article Thirteen.
     Section 11.01 has been renumbered to be Section 13.01.

- 24 -



--------------------------------------------------------------------------------



 



     The following language has been added before Section 13.01:
     “This Article 13 sets forth special definitions used in this Plan. Also,
some definitions are defined in the text of the Plan. Accordingly, an Index of
terms defined elsewhere in the Plan is set forth below. As noted in
Section 1.02, capitalized terms used in this Plan but not otherwise defined have
that definition as set forth in the Pension Plan. However, for convenience,
some, but not all of these terms are set forth below with a reference to the
Pension Plan.”
     Section 13.01(a) (former Section 11.01(a)) is amended as follows:
     The phrase “or Key Participant” has been added after each instance of the
phrase “Key Employee” in Section 13.01 (a) (2 instances).
     Section 13.01(b) (former Section 11.01(ii)) is amended as follows:
     The phrase “or Key Participant” has been added after each instance of the
phrase “the Key Employee” in Section 13.01(b) (6 instances).
     Section 13.01(c) (former Section 11.01(iii)) is amended as follows:
     The phrase “or Key Participant” has been added after each instance of the
phrase “Key Employee” in the first four sentences of Section 13.01(c) (3
instances).
     Section 13.01(d) (former Section 11.01(iv)) is amended as follows:
     The phrase “or Key Participant” has been added after each instance of the
phrase “Key Employee” in Section 13.01(d) (4 instances).
     The phrase “or Key Participant’s” has been added after the phrase “Key
Employee’s” in Section 13.01(d) (1 instance).
     Section 11.02 has been renumbered to be Section 13.02 and amended as
follows:
     The phrase “or Key Participant” has been added after the phrase “Key
Employee” in the second and third sentences of Section 13.02.
     The phrase “or Key Participant’s” has been added after the phrase “Key
Employee’s” in the second and third sentences of Section 13.02.
     Section 11.03 has been renumbered to be Section 13.03 and amended as
follows:
     Former Section 11.03 is now Section 13.03(a) and Section 13.03(b) and is
amended as follows:

- 25 -



--------------------------------------------------------------------------------



 



  “(a)   For some Key Employees or Key Participants, Credited Service under the
Pension Plan has been frozen. Furthermore, some Key Participants did not
participate in the Pension Plan and have no Credited Service under the Pension
Plan Regardless, for purposes of this Plan, all Key Employees and Key
Participants shall continue to earn (or begin earning) Credited Service under
this Plan using the definition of Credited Service as defined by the Pension
Plan assuming Credited Service had not been frozen. Furthermore, all Credited
Service shall count including Credited Service earned prior to a Key Employee or
Key Participant commencing participation in this Plan.     (b)   No Credited
Service shall be earned if an Employee ceases to be a Key Employee or Key
Participant or if the Key Employee or Key Participant is not entitled to accrue
a benefit under this Plan (see Section 2.03).”

     A new Section 13.03(c) is added as follows:

  “(c)   Example.         Assume a Key Participant earned ten years of Credited
Service under the Pension Plan before the Pension Plan was frozen on
December 31, 2008. Beginning January 1, 2011, the Key Participant is selected to
participate in the Plan. Assume the Key Participant has a Separation from
Service on December 31, 2019. Using the definition of Credited Service in the
Pension Plan and assuming such Credited Service was not frozen, the Participant
earns eleven additional years of Credited Service (2009 –2019) before the Key
Participant’s Separation from Service. Thus, for purposes of Section
7.01(a)(2)(A) and Section 7.01(b)(2)(A) the participant has 21 years of Credited
Service. On the other hand, for purposes of Section 7.01(a)(2)(B) or
Section 7.01(b)(2)(B), the Participant’s actual benefit from the Pension Plan is
based on ten years of Credited Service (actual Credited Service in the Pension
Plan).”

     A new Section 13.04 is added, as follows:
     “13.04 Index.

  (a)   Actuarial Equivalent. Shall have the same definition as set forth in the
Pension Plan.     (b)   Additional Retirement Income. See Section 7.01(a).    
(c)   Company or Genuine Parts. See Section 1.01     (d)   Committee. See
Section 2.01.

- 26 -



--------------------------------------------------------------------------------



 



  (e)   Change in Control. See Section 11.01(d).     (f)   Earnings. See
Section 2.04.     (g)   Employer. See Section 1.01.     (h)   Key Employee. See
Section 2.01.     (i)   Key Participant See Section 2.02.     (j)   Part A
Formula. See Articles 5 and 6.     (k)   Part B Formula. See Articles 7 and 8.  
  (l)   Pension Plan. See Section 1.02     (m)   Plan. See Section 1.01     (n)
  Retirement Eligibility Service. Shall have the same definition as set forth in
the Pension Plan.     (o)   Retirement Income. For purposes of this Plan, the
term “Retirement Income” shall mean either a Supplemental Retirement Income or
an Additional Retirement Income as the case may be.     (p)   Supplemental
Retirement Income. See Section 5.01(b).

     Note, some definitions applicable to Article 7 and Article 8 are defined in
Section 7.01(c).”
*********
     Except as amended herein, the Plan shall remain in full force and effect.

- 27 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pension and Benefits Committee has caused this
Amendment to the Plan to be executed on the date shown below, but effective as
of the date indicated above.

                      PENSION AND BENEFITS COMMITTEE    
 
                    By:   /s/ Frank M. Howard                  
 
      Name   Frank M. Howard    
 
      Title  
Senior Vice President and Treasurer
   
 
         
 
        Date:   November 16, 2010    

      Attest:
 
   
By:
 
/s/ Linda L. Olvey
 
   
Date:
  11-16-2010

- 28 -